Citation Nr: 0818515	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-14 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left ear 
condition.

2.  Entitlement to service connection for cardiovascular 
disorder, claimed as coronary artery disease.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1955 to April 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims file, the Board finds 
that a remand is in order.  Specifically, the RO denied the 
veteran's claims in July 2002.  He disagreed and a statement 
of the case was issued in January 2004.  In April 2004, he 
submitted a VAF-9.  It does not appear to the Board that the 
appeal was timely filed and the RO, by letter dated May 2004, 
indeed informed the veteran that his appeal had been 
cancelled because it was not timely filed.

The veteran was told in the May 2004 letter that if he 
disagreed, he should write and tell the RO why and his 
appellate rights were included.  Approximately two weeks 
later, he wrote:

I believe that my appeal process (form 9) 
was timely submitted.  First of all my 
appeal form 9 was sent a little late and 
thus created this un-wanted matter.  As 
you can very well see that the form was 
indeed sent on time due to the above 
reasons.  I would like to inform that in 
Puerto Rico (also) we save as a 
[illegible] observance and due to this 
reason Puerto Rico and local agencies 
(federal and local) do not by any means 
work and furthermore my head doctor had 
not finish[ed] her medical certificate on 
time.  

Under the provisions of 38 C.F.R. § 19.34, whether a 
substantive appeal has been filed on time is, itself, an 
appealable issue.  Moreover, if a claimant protests an 
adverse determination made by the RO with respect to timely 
filing, he or she should be furnished a statement of the 
case.

In this case, a reasonable reading of the veteran's May 2004 
correspondence is that he is challenging the determination 
that his substantive appeal was not timely filed.  As such, 
the appropriate step is to issue a statement of the case.  
For that reason, a remanded is needed.

The Board notes that the RO considered the veteran's May 2004 
correspondence as a new claim for benefits (based on new and 
material evidence).  Those claims have been adjudicated and 
timely appealed.  However, given the current procedural 
posture of the case, those claims will be held in abeyance 
pending the outcome of the remand.

If the veteran desires not to pursue the issue of timeliness, 
he should withdraw the timeliness claims in writing at the 
RO.

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the issues on 
appeal, to include whether a substantive 
appeal was timely filed with respect to 
the claims listed on the Title Page.  To 
that end, the veteran and his 
representative should be provided with a 
Statement of the Case and afforded a 
reasonable opportunity to respond 
thereto.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

